PER CURIAM.
This appeal is prosecuted by the surety upon a bail bond which was given to secure the appearance of one Salvatore Intravia alias Sam De Carlo before the United States District Court holden at Omaha, Neb., there to answer a criminal charge against him. On failure of the accused to appear, an order forfeiting the bond was entered and in a plenary suit thereafter brought by the United States on the bond judgment was entered against the surety for the amount thereof. It is claimed that the crime charged against Intravia was conspiracy to violate the National Prohibition Act (27 USCA § 1 et seq.) and that by reason of the repeal of the Eighteenth Amendment, effected by the ratification of the Twenty-First Amendment on December 5, 1933, the right of the government to collect the judgment had come to an end. The record shows that the order forfeiting the bond was made on September 6, 1932, and the judgment was entered against the surety on June 3, 1933. Motions attacking the judgment were overruled at the next succeeding term on February 9, 1934. The substantial questions presented on this appeal have been ruled against the appellant by this court in La Grotta (Quigley and Pradell) v. United States, 77 F.(2d) 673, decided May 6, 1935; and in United States v. Mack, 55 S. Ct. 813, 79 L. Ed. -, decided by the Supreme Court May 20, 1935.
Judgment affirmed.